July 19 2011


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      No. AF 07-0110
                                      ______________

IN RE REVISIONS TO THE                                   )
UNIFORM DISTRICT COURT RULES                             )    ORDER
                                                         )
                                      _____________


       Following submission to the Court of a comment letter from CompuLaw, “the Court
Rules Company,” and the Court’s referral of that letter to the Uniform District Court Rules
Commission, the Commission has recommended that changes be made to Uniform District
Court Rule 2 for purposes of clarification. We approve the proposed minor changes.
       THEREFORE,
       IT IS ORDERED that subsections (a) and (e) of Uniform District Court Rule 2 are
revised as follows. Subsections (a) and (e) are set forth below with new language
underlined; language deleted is interlineated:
       (a) Upon filing a motion or within five days thereafter, the moving party shall
       file a brief. The brief may be accompanied by appropriate supporting
       documents. Within ten days thereafter after service of the movant’s brief, the
       adverse opposing party shall file an answer brief which also may be
       accompanied by appropriate supporting documents. Within ten days thereafter
       after service of the opposing party’s answer brief, the movant may file a reply
       brief or other appropriate responsive documents.
                                         . . . . .
       (e) In the event of conflict, the Montana Rules of Civil Procedure shall
       control. Time computation shall be governed by Rule 6(a), M. R. Civ. P.

       The Clerk is directed to provide copies of this order to the State Law Library, all
District Court Judges of the State of Montana, each member of the Uniform District Court
Rules Commission, the State Bar of Montana, Thomson-Reuters, CompuLaw, and Lee
Heiman at the Montana Legislative Services Division.
       DATED this 19th day of July, 2011.
    /S/ MIKE McGRATH
    /S/ BETH BAKER
    /S/ PATRICIA COTTER
    /S/ MICHAEL E WHEAT
    /S/ BRIAN MORRIS
    /S/ JAMES C. NELSON
    /S/ JIM RICE




2